HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is dated effective as of
August 15, 2001, by and between HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a
Delaware Corporation (the “Company”), and ERICH A. GEIGER (the “Grantee”):



WHEREAS, the Grantee is an employee of the Company; and



WHEREAS, on August 15, 2001, the Executive Committee of the Company’s Board of
Directors (the “Board”) authorized a grant of restricted shares of the Company’s
common stock to the Grantee on the terms and conditions set forth in this
Agreement.



NOW, THEREFORE, in consideration of these premises, and the mutual covenants and
agreements set forth herein, the Company and the Grantee agree as follows:



1.            Grant of Restricted Shares. The Company hereby grants to Grantee
10,000 shares (the “Restricted Shares”) of the Company’s common stock, par value
$0.01 per share (the “Common Stock”), subject to the terms and conditions set
forth herein. The Restricted Shares are duly authorized, fully paid and
nonassessable.



2.            Restriction on Transfer of Restricted Shares. Restricted Shares
may not be transferred, sold, pledged, exchanged, assigned or otherwise
encumbered or disposed of by the Grantee unless and until that date when such
Restricted Shares become nonforfeitable in accordance with Section 3 hereof (the
“Vesting Date”).  Any purported transfer, encumbrance or other disposition of
the Restricted Shares in violation of this Section 2 shall be null and void, and
the other party to any such purported transaction shall not obtain any rights or
interest in the Restricted Shares.



Vesting of Restricted Shares.



(a) 2,500 Restricted Shares shall become nonforfeitable on each of August 15,
2002, August 15, 2003, August 15, 2004, and August 15, 2005; provided, that on
the applicable date the Grantee has remained in the continuous employment of the
Company or a Subsidiary (as defined in Section 12 hereof). For the purposes of
this Agreement, the continuous employment of the Grantee with the Company or a
Subsidiary shall not be deemed to have been interrupted, and the Grantee shall
not be deemed to have ceased to be an employee of the Company or a Subsidiary,
by reason of (i) the transfer of his employment among the Company and its
Subsidiaries, or (ii) a leave of absence approved by the Board.









(b) Notwithstanding the provisions of Section 3(a) hereof, all of the Restricted
Shares shall immediately become nonforfeitable upon the occurrence of a Change
in Control of the Company. For purposes of this Section 3(b) a “Change in
Control of the Company” means the first occurrence of any of the following
events:



(i)            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (each, a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or
more of the combined voting power of the then outstanding securities of the
Company entitled to vote generally in the election of directors (the “Voting
Stock”); provided, however, that for purposes of this Section 3(b)(i), the
following acquisitions shall not constitute a Change in Control: (A) any
issuance of Voting Stock directly from the Company that is approved by the
Incumbent Board (as defined in Section 3(b)(ii), below), (B) any acquisition by
the Company or a Subsidiary of Voting Stock, (C) any acquisition of Voting Stock
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, or (D) any acquisition of Voting Stock by any Person
pursuant to a Business Combination that complies with clauses (A), (B) and (C)
of Section 3(b)(iii), below; or



(ii)            The individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a Director after
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the Directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be deemed to have been
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or



(iii)            consummation of a reorganization, merger or consolidation, a
sale or other disposition of all or substantially all of the assets of the
Company, or similar transaction (each, a “Business Combination”), unless, in
each case, immediately following such Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial owners
of Voting Stock of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries), (B)
no Person (other than the Company, such entity resulting from such Business
Combination, or any employee benefit plan (or related trust) sponsored or
maintained by the Company, any Subsidiary or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 25% or more of
the combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Combination, and (C) at least a majority of
the members of the Board of Directors of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or



(iv)            approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 3(b)(iii).

 

(c)            Notwithstanding the provisions of Section 3(a) hereof, the Board
may, in its sole discretion, determine that all or any portion of the Restricted
Shares that are otherwise forfeitable shall immediately become nonforfeitable if
the Grantee (i) should die or become permanently disabled while in the employ of
the Company or a Subsidiary or (ii) should retire under a retirement plan of the
Company or a Subsidiary at or after the earliest voluntary retirement age
provided for in such retirement plan or at an earlier age with the consent of
the Board.



4. Forfeiture of Restricted Shares.



(a) Any Restricted Shares that have yet to become nonforfeitable in accordance
with Section 3 hereof shall automatically and without any further action be
forfeited to the Company if the Grantee ceases for any reason to be employed by
the Company or a Subsidiary at any time prior to August 15, 2005, unless the
Board determines to provide otherwise in accordance with Section 3(c) hereof.



(b) In the event that the Grantee commits an act that the Board determines to
have been intentionally committed and materially inimical to the interests of
the Company, any Restricted Shares that are forfeitable in accordance with this
Agreement as of the time of the commission of that act shall as of such time be
automatically and without any further action forfeited to the Company,
notwithstanding any other provision of this Agreement. In the event of a
forfeiture, the certificates representing the Restricted Shares that have not
become nonforfeitable in accordance with Section 3 hereof shall be cancelled.



5.            Dividend, Voting and Other Rights. The Grantee shall have all of
the rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and receive any dividends that may be paid
thereon; provided, however, that any additional shares of Common Stock or other
securities that the Grantee may become entitled to receive pursuant to any stock
dividend, stock split, combination of shares, merger consolidation,
recapitalization, reorganization or any other change in the capital structure of
the Company shall be subject to the same restrictions as the Restricted Shares.



6.            Repurchase of the Restricted Shares by the Company.



(a) The Grantee may request in writing (a “Repurchase Request”) that the Company
repurchase from the Grantee any nonforfeitable Restricted Shares during the
applicable Repurchase Period (as defined in this Section 6). The per share
purchase price to be paid by the Company for any nonforfeitable Restricted
Shares subject to a Repurchase Request shall be the closing sales price of the
Common Stock as reported on the New York Stock Exchange on the date the Company
receives the Repurchase Request. The Company shall pay the applicable repurchase
price for such Restricted Shares to the Grantee in cash within 10 business days
from the date the Company receives the Repurchase Request. For purposes of this
Section 6, the term “Repurchase Period” shall mean the period from the Vesting
Date of such Restricted Shares to the earlier of (a) the first date upon which
such Restricted Shares may be sold pursuant to Rule 144 under the Securities Act
of 1933, as amended, or any successor regulation (the “Securities Act”) and all
applicable state securities laws (“Blue Sky Laws” and, collectively with the
Securities Act, the “Securities Laws”), and (b) the first anniversary of the
Vesting Date with respect to such Restricted Shares.



(b) Notwithstanding anything in Section 6(a) to the contrary, the Company may
decline to repurchase of any Restricted Shares in the event that the Company
reasonably determines that any such repurchase would (i) violate any applicable
federal or state securities or other laws, or (ii) result in any breach or other
default under any agreement (including any bank credit agreement, indenture,
note or similar agreement) to which the Company is a party.



7.            Retention of Stock Certificates by the Company.



(a) The Restricted Shares shall be represented by four stock certificates issued
by the Company (each, a “Certificate”) and registered in the name of the
Grantee, with each Certificate representing 2,500 Restricted Shares.

(b) Each Certificate shall conspicuously bear a restrictive legend as follows:



(i)            During the period from the date hereof to the Vesting Date
applicable to the Restricted Shares represented by a Certificate, that
Certificate shall bear the following legend:



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR
ANY STATE SECURITIES LAWS (“BLUE SKY LAWS”) AND MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITIES ACT AND ALL APPLICABLE BLUE SKY LAWS, UNLESS SUCH OFFER, SALE,
TRANSFER, PLEDGE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION THEREUNDER.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO RESTRICTIONS
ON SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION SET FORTH IN THAT CERTAIN
RESTRICTED STOCK AGREEMENT BETWEEN ERICH A. GEIGER AND THE ISSUER, DATED
EFFECTIVE AS OF AUGUST 15, 2001.



(ii)            At any time after the Vesting Date applicable to the Restricted
Shares represented by a Certificate, the Grantee may request that the Company
cancel that Certificate and replace that Certificate with a Certificate bearing
the following legend:



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR
ANY STATE SECURITIES LAWS (“BLUE SKY LAWS”) AND MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITIES ACT AND UNDER ALL APPLICABLE BLUE SKY LAWS OR UNLESS SUCH OFFER,
SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION
THEREUNDER.



(c) Each Certificate shall be held in custody by the Company, together with
stock powers endorsed in blank by the Grantee with respect thereto, until the
Vesting Date applicable to the Restricted Shares represented by that
Certificate.



(d) At such time as the Company determines, with the advice of counsel, that any
Restricted Shares are transferable by the Grantee pursuant to this Agreement and
without violation of any federal or state securities or other laws, the Grantee
may request that the Company cancel the Certificate representing such Restricted
Shares and replace that Certificate with a Certificate free of any legend.



Compliance with Law. The Grantee hereby represents and warrants to the Company
that as of the date hereof:

5

(i) The Grantee is an “accredited investor” for purposes of the Securities Act;

(ii) The Grantee is acquiring the Restricted Shares for his own account and not
with a view to, or for resale in connection with, any distribution or public
offering of the Restricted Shares; and

(iii) The Grantee understands that the Restricted Shares may only be disposed of
in accordance with the terms and conditions of this Agreement and pursuant to an
effective registration statement filed under the Securities Act, or pursuant to
a transaction that is exempt from or not subject to the registration
requirements of the Securities Laws.



9.            Withholding Taxes. If the Company shall be required to withhold
any federal, state, local or foreign tax in connection with any issuance or
vesting of the Restricted Shares or other securities pursuant to this Agreement,
it shall be a condition to the issuance or vesting that the Grantee pay to the
Company the tax required to be withheld or make provisions that are satisfactory
to the Company for the payment thereof. The Grantee may elect to satisfy all or
any part of any such withholding obligation by surrendering to the Company a
portion of the nonforfeitable Restricted Shares that are issued to the Grantee
hereunder, and such Restricted Shares so surrendered by the Grantee shall be
credited against any such withholding obligation at the market value per share
of such Restricted Shares on the date of such surrender.



10.            Right to Terminate Employment. No provision of this Agreement
shall limit in any way whatsoever any right that the Company or a Subsidiary may
otherwise have to terminate the employment of the Grantee at any time.



11.            Definition of Subsidiary. For the purposes of this Agreement, the
term “Subsidiary” means any corporation in which the Company directly or
indirectly owns or controls more than 50% of the total combined voting power of
all classes of stock issued by the corporation.

 

12. Communications.



(a) All notices, demands and other communications required or permitted
hereunder, or designated to be given with respect to the rights or interests
covered by this Agreement, shall be deemed to have been properly given or
delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier with full
postage prepaid and addressed to the parties as follows:



(i)            If to the Company, to:               1101 Pennsylvania Avenue,
N.W.

Suite 1010

Washington, D.C. 20004

Attention: Vice President - Financial Operations.

(ii)            If to the Grantee, to Grantee’s address shown beneath his
signature on the signature page of this Agreement.

(b) Either the Company or the Grantee may change its above designated address by
written notice to the other, consistent with this Section 12, specifying such
new address.



13. Amendment. this Agreement may be amended, but only in a writing signed by
each of the Company and the Grantee.



14. Integration. This Agreement embodies the entire agreement and understanding
of the parties hereto with respect to the Restricted Shares, and supersedes any
prior understandings or agreements, whether written or oral, with respect to the
Restricted Shares.



15. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof and the remaining provisions hereof shall continue
to be valid and fully enforceable.



16. Governing Law. This agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.



17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.



IN WITNESS WHEREOF, this Agreement is executed by the Company and the Grantee
effective as of the day and year first above written.

                             

HARMAN INTERNATIONAL INDUSTRIES,

INCORPORATED

By: /s/ Harman International Industries, Inccorporated



The undersigned Grantee hereby acknowledges receipt of an executed original of
this Restricted Stock Agreement and accepts the Restricted Shares subject to the
applicable terms and conditions hereinabove set forth.



/s/ Erich A. Geiger
Erich A. Geiger



Name:              Dr. Erich A. Geiger
Address: 8323 Octillo Court
Naples, Florida 34113